82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David T. CAREY, Plaintiff-Appellant,v.William C. DUNCIL, Warden;  Roy White, HospitalAdministrator;  David Smith, Nurse;  JenniferSimmons, Nurse, Defendants-Appellees.
No. 95-8538.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 16, 1996.

N.D.W.Va.
AFFIRMED.
Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.   Robert Earl Maxwell, District Judge.  (CA-95-12-2)
David T. Carey, Appellant Pro Se.  Jill M. Jerabek, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia;  Peter Gregory Zurbuch, Bridgette Rhoden Wilson, BUSCH & TALBOTT, Elkins, West Virginia, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint concerning the administration of his medication.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Carey v. Duncil, No. CA-95-12-2 (N.D.W.Va. Nov. 20, 1995).   We deny Appellant's motion to compel the district court to provide him with transcripts at no cost.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.